Citation Nr: 0734722	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-06 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 20 percent for a right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active duty for training from November 1968 
to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO awarded an 
increased rating to 10 percent for the veteran's right 
shoulder disability.  After the veteran appealed that 
decision, the RO increased the rating to 20 percent by an 
October 2004 decision.

Thereafter, in a September 2006 decision, the Board denied 
the veteran's appeal for a rating in excess of 20 percent.  
The veteran then filed an appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2007, the 
veteran's representative and VA General Counsel filed a joint 
motion for remand.  The Court granted the joint motion later 
in July 2007 and remanded the case to the Board for further 
action.

The veteran's service-connected right shoulder disability has 
been evaluated under diagnostic codes pertaining to 
limitation of motion of the shoulder and muscle injuries.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5201, 5303) (2007).  
In February 2003, the veteran was afforded a VA examination 
in connection with his claim.  According to the joint motion, 
the examination did not adequately address the veteran's 
disability in terms of the muscle injury.  Although the 
shoulder was examined, the examiner did not detail which 
muscle groups, if any, were affected by the service-connected 
disability or the level of severity of any muscle injuries.  
After the examination, the veteran submitted private 
treatment records that indicated possible muscle impairment, 
particularly with the supraspinatus and scapular stabilizing 
muscles.

On remand, the veteran should be scheduled for another 
examination.  The examination is necessary in order to 
adequately evaluate the veteran's service-connected right 
shoulder disability both in terms of limitation of motion and 
muscle injury.  The affected muscle groups need to be 
identified in order to properly evaluate muscle injuries.

In light of the remand and recent case law, the veteran 
should be sent an updated notification letter in compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim for an increased 
rating.  The veteran must be told to 
provide any evidence in his possession 
that pertains to his claim.  The letter 
should also contain notice of the manner 
in which both disability ratings and 
effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  After securing any additional 
records, schedule a VA examination to 
determine the severity of the veteran's 
service-connected right shoulder 
disability.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.  All necessary tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.

The examiner should specifically identify 
each injured muscle group associated with 
the veteran's service-connected right 
shoulder disability.  The examiner should 
determine the extent and current degree 
of impairment manifested by any muscle 
damage.  The examiner should also remark 
as to whether the disability associated 
with any affected muscle groups would be 
considered slight, moderate, moderately 
severe, or severe.  In this regard, the 
examiner should comment concerning the 
presence or absence of the cardinal signs 
and symptoms of muscle disability, 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and 
uncertainty of movement.  Further, the 
examiner should identify any functional 
impairment, including any limitation of 
motion of the shoulder.  If there is any 
effect on the shoulder or other joint 
function, the effects, whether due to 
pain, weakness, etc., should be described 
in terms of limitation of motion.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

